DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following prior arts are considered pertinent to applicant's disclosure.
US 20180091816 A1 (hereinafter Chien)
US 20130336383 A1 (hereinafter Xu)
US 20200128250 A1 (hereinafter Lee)
US 20210243470 A1 (HMVP para 407, 469, Fig.10,11)
US 20210044824 A1 (para 134-137, Fig.12-14; motion vector precision and motion vector interpolation filtering precision is signaled) 
US2018270485 (Fig.11, 10, motion vector precision based on MVD value {para 155}; each syntax element in a bitstream is associated with a bin in CABAC {para 66}) 
US 20210274175 A1 (entropy coding motion vector resolution/precision {para 332, 380; the entropy coding include bin and context model} 
US 20130034157 A1 (motion vector precision {156} and bins for syntax {para 103})
Li Zahng et. al. “CE4: History-based Motion Vector Prediction”. Joint Video Experts Team (.JVET)of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 12th Meeting: Macao, CN, 3-12 Oct. 2018 (describes HMVP and candidate list creation; Fig.2)
D. Marpe, H. Schwarz and T. Wiegand, "Context-based adaptive binary arithmetic coding in the H.264/AVC video compression standard," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 13, no. 7, pp. 620-636, July 2003, doi: 10.1109/TCSVT.2003.815173. (describes the CABAC process, as can be seen that  bin, using context model for certain bin and bypassing context model for certain bins are essential part of CABAC process; Fig.1 )


Allowable Subject Matter, Claim Objection
Claims 4-10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowability:
The primary reason for allowance of the claim 4 is that it contains limitations that in the context of other limitations in the claim and base claim, the claim as a whole, is not anticipated nor is obvious over the prior art of record or found during Examiner’s search. Other Claims are allowable for similar reason. While US 20210243470 A1 teaches maintaining, prior to a conversion between the current video block and the bitstream, at least one history-based motion vector prediction (HMVP) table that includes one or more entries corresponding to motion information of one or more previously processed blocks [(para 11)]. It also also teaching filtering index for deriving motion vector list {para 312-313} and weight indices; the weight is part of history-based candidate {para 11} however failed to teach the specific limitations of claim 4, i.e. “wherein each entry is further configured to include interpolation filter information for the one or more previously processed blocks, wherein the interpolation filter information indicates at least one interpolation filter used for prediction blocks of the one or more previously processed block	 constructing, for the conversion, a motion candidate list which includes an HMVP candidate, wherein the HMVP candidate is derived by inheriting one entry from the HMVP table, wherein the inheriting comprises inheriting the interpolation filter information associated with the one entry.”
Other claims are dependent upon claim 4.



Response to Remarks/Arguments

Rejection made under 35 USC § 112 have been withdrawn in view of amendments to the claims.
Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are not persuasive for following reason.

Re: Prior art rejection of independent claims
Response to Remarks A:1: Applicant argued in substance that prior art does not teach “the bitstream at least includes a parameter which indicates a motion information precision from a multiple precision set for the current video block”. Specifically it does not teach a multiple precision set.

Examiner respectfully disagrees, because Chien recites in para 80; “an indication ….. to indicate whether the motion vector has integer-pixel precision or has sub-pixel precision, such as one-quarter pixel precision or one-eighth pixel precision ….. Entropy encoding unit 56 may encode the indication using CABAC” . Therefore, it is teaching a set of precision that includes multiple precisions, namely inter-pixel precision, one-quarter pixel precision, one-eighth pixel precision.

Therefore applicant’s arguments are not persuasive

Response to Remarks A:2: Applicant argued in substance that prior art does not teach “wherein the parameter is associated with one or more bins and a context-model based coding is only used for a first bin of the one or more bins”. 

Examiner respectfully disagrees, because Xu recites in para 88; “(iii) context coding only a first bin of SAO type, with remaining bins and parameters by-pass coded;” . 
Therefore, it is teaching the argued limitation. Because it means only a first bin is entropy bins is encoded out of at least one or more bins as claimed. Xu going further and indicating they are SAO type. That is in addition to what is being claimed. Additionally para 35 recites “Only the first bin is context coded and other bins are encoded in the by-pass mode”

Therefore applicant’s arguments are not persuasive

Response to Remarks A:3 Applicant argued in substance that prior art does not teach “wherein one context is used for a first bin of the parameter”. 
First of all, the claim is claiming “one context”, not claiming “only one context” to exclude more than one context. For instance, in the claim “only used for a first bin” to indicate that it is only for a first bin. Therefore, considering the claim language as the whole, the claimed “one context” is taught as long as a context coding is applied using a context.

Given that Xu para 88, teaches that the first bin is context coding, it teaches it is using at least one context.

Also if applicant were to claim only one context for the first, it would have also been taught by Xu {see para 67 “coded with only one context for the first bin and bypass coding for the second bin”}

Response to Remarks B:
Applicant repeated A-2 and A-3 with respect Lee in view of Xu. As indicted above these arguments are not persuasive as they are taught by Xu.

Re: Prior art rejection of dependent claims
Applicant has presented no additional argument, other than arguments already presented with respect to independent claims. Therefore, the arguments are similarly not persuasive.
 
New dependent claim 21:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chien in view of Xu.
	
	
With respect to claim 1 Chien teaches a method of processing video data/, comprising:	 performing a conversion between a current video block of a video and a bitstream of the video [(Fig.3 conversion between encoded video bitstream {the input} and decoded video of the current block being processed {the output} “para 25 “In other examples, a video encoder may signal (and the video decoder may receive), in the encoded video bitstream, the motion vector precision selected by the video encoder”;)] , 
wherein the bitstream at least includes a parameter which indicates a motion information precision from a multiple precision set for the current video block [(para 80; “an indication ….. to indicate whether the motion vector has integer-pixel precision or has sub-pixel precision, such as one-quarter pixel precision or one-eighth pixel precision ….. Entropy encoding unit 56 may encode the indication using CABAC”;  para 25 “In other examples, a video encoder may signal (and the video decoder may receive), in the encoded video bitstream, the motion vector precision selected by the video encoder” also see para 142; and  para 126, 137 indicate index such as flag for motion vector precision  “motion vector precision flag”)] , and
wherein the parameter is associated with one or more bins [(“Entropy encoding unit 56 may encode the indication using CABAC” in para 80; CABAC coding uses bin {para 170} and binarization {para 149};  )] ; also teaches use of contex-model {para 137, 149}.

Chien does not explicitly show and a context-model based coding is only used for a first bin of the one or more bins. wherein one context is used for a first bin of the parameter


However, in the same/related field of endeavor, Xu teaches a context-model based coding is only used for a first bin of the one or more bin wherein one context is used for a first bin of the parameter (Xu para 88, 35, context coding only first bin for coding an index, please also see response to applicant’s arguments A-3 above)

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such techniques are known in the arts and intelligently using techniques provide more flexibilities in coding with predictable result. 

Regarding claims 13, 16 & 19: Please see analysis of claim 1 and note Chien additionally teaches An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor/ A non-transitory computer-readable storage medium storing instructions that cause a processor/ A non-transitory computer-readable recording medium storing a bitstream which is generated by a method performed by a video processing apparatus [(para 41, 65, 85, 9)] 
 

Chien additionally teaches with respect to claims 3, 15, 18. The method of claim 1, wherein the first parameter is amvr_precision_idx [(Chien para 142 “A flag/value may be used to indicate the motion vector precision” and para 80; this flag/value teaches the claimed parameter)] .

Chien additionally teaches with respect to claims 11. The method of claim 1, wherein the conversion comprises encoding the current block into the bitstream [(Chien para 85, )] .
Chien additionally teaches with respect to claims 12. The method of claim 1, wherein the conversion comprises decoding the current block from the bitstream. [(Chien para 85, Fig.3 )] .

Claims 1, 3, 11-13, 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xu.
	
	
With respect to claim 1 Lee teaches a method of processing video data/, comprising:	 performing a conversion between a current video block of a video and a bitstream of the video [(para 101, 69)] , 
[(mv_resolution_idx para 148, 11-12)] 

Lee does not explicitly show and a context-model based coding is only used for a first bin of the one or more bins. wherein one context is used for a first bin of the parameter

However, in the same/related field of endeavor, Xu teaches a context-model based coding is only used for a first bin of the one or more bin wherein one context is used for a first bin of the parameter (Xu para 88, 35, context coding only first bin for coding an index, please also see response to applicant’s arguments A-3 above)

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such techniques are known in the arts and intelligently using techniques provide more flexibilities in coding with predictable result. 

Regarding claims 13, 16 & 19: Please see analysis of claim 1 and note Lee additionally teaches An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor/ A non-transitory computer-readable storage medium storing instructions that cause a processor/ A non-transitory computer-readable recording medium storing a [(Lee para 179)] 
 

Lee additionally teaches with respect to claims 3, 15, 18. The method of claim 1, wherein the first parameter is amvr_precision_idx [(mv_resolution_idx para 148 teaches it)] .

Lee additionally teaches with respect to claims 11. The method of claim 1, wherein the conversion comprises encoding the current block into the bitstream [(para 69, 105, 106; Fig.1 )] .

Lee additionally teaches with respect to claims 12. The method of claim 1, wherein the conversion comprises decoding the current block from the bitstream. [(Para 69, Fig.2 )] .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486